Citation Nr: 0214683	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  01-04 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1971 to include service in the Republic of Vietnam.  

The current appeal arose from a November 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
service connection for PTSD, and a 50 percent disability 
rating was assigned, effective from the date or receipt of 
claim, January 15, 1999.  

In April 2001, the RO denied the veteran's claim for a TDIU.  

In June 2002 the veteran and his wife recently provided oral 
testimony before the undersigned Member of the Board of 
Veterans' Appeals (Board) at the RO, a transcript of which 
has been associated with the claims file.  

In light of the favorable decision that follows, awarding the 
veteran a 100 percent schedular rating for his PTSD, 
effective from January 15, 1999, the date of claim, the Board 
finds that his claim of entitlement to a TDIU has been 
rendered moot and will not be further addressed in this 
decision.  Green v. West, 11 Vet. App. 472, 476 (1998) 
(citing Vettese v. Brown), 7 Vet. App. 31, 34-35 (1994); 
VAOPGCPREC 6-99.  


FINDING OF FACT

The veteran's PTSD is manifested by total social and 
occupational impairment.  

CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code (DC) 9411 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of the December 1998 VA neuropsychological 
evaluation the veteran reported a variety of psychiatric 
symptoms that had had their onset in the last few months to 
include nightmares about his combat experiences in Vietnam.  
He also reported flashbacks several times per month and 
significant anxiety when in crowds.  He described feelings of 
panic, a racing heart, and fear of impending doom accompanied 
by confusion and derealization.  There was preoccupation with 
thoughts and memories of his wartime experiences and 
increased social isolation.  The examiner opined that the 
veteran had developed a constellation of anxiety symptoms 
over the last few months consistent with a diagnosis of PTSD 
with delayed onset.  It was also noted there was a component 
of paranoia about a government conspiracy which bordered on a 
delusional disorder.  

Subsequently dated VA treatment records reflect that PTSD was 
diagnosed in early 1999.  When examined in March 1999, the 
veteran was alert and oriented times three.  His mood was 
dysthymic and his affect was flat.  His thought content was 
coherent, although there was a possibility that he 
experienced auditory hallucinations.  In May 1999, he 
complained of irritability, insomnia, intrusive memories, 
hypervigilance, depression, and avoidance behaviors.  He 
reported experiencing periods of anger to the degree where he 
wanted to hurt someone.  
Later that month, he continued to experience agitation, 
nightmares, insomnia, jerky motions during sleep, fear of 
crowds and public spaces.  He said that he only slept 2-4 
hours per night.  
In August 1999, the veteran said that his nightmares had 
improved.  He still had unprovoked anxiety and thoughts of 
rage.  He exhibited symptoms of depression consisting of low 
mood, decreased energy, and social isolation.  His Global 
Assessment of Functioning (GAF) score was 35.  In February 
2000, he reported that he was sleeping better.  He had less 
depression in terms of his mood and affect, and he was less 
anxious.  His GAF remained 35.  In March 2000, the veteran 
said that being in a group of people caused him anxiety.  The 
examiner noted that the veteran remained a rather solitary 
individual.  His affect was flat, and there was no 
spontaneity.  

When examined by VA in July 2000, the veteran reported 
irritability, flashbacks, hypervigilance, nightmares, and a 
chronic depressed mood.  He described mood swings in the 
frequency of 3 to 4 times per week with a heightened severity 
that worsened 2 to 3 times per week, and then came back down 
to a certain level of discomfort and dysfunction.  During the 
examination he appeared clean and casually dressed.  He had 
intermittent eye contact.  He denied suicidal or homicidal 
thoughts, ideas, intents or plans.  

He maintained minimal personal hygiene and other basic 
activities of daily living.  He was alert and oriented times 
three.  He complained of memory loss as he was unable to 
recognize people at times, more so after his heart attacks.  
He had a low, slow rate of speech, logical and goal oriented.  
He described panic attack symptoms of hyperventilation, 
sweating, tremors, and apprehension not necessarily triggered 
by anything that he had been able to identify.  He reported a 
chronic depressed mood.  He reported no time where he found 
enjoyment in any activity.  He had good insight and judgment.  
The diagnosis was PTSD and his GAF score was 50.  

Subsequently submitted to the record were private and VA 
records pharmaceutical records reflecting the numerous 
medications taken by the veteran.  In March 2001 application 
for a TDIU the veteran reported that he hasd last worked as 
an electrician in 1997.

In a May 2001 statement, a VA clinical psychologist reported 
that the veteran received individual psychotherapy for his 
PTSD.  He also attended a weekly social anxiety treatment 
group and was treated with medication by a VA staff 
psychiatrist.  It was noted that the staff psychiatrist had 
determined that the veteran's GAF score was 35 as of April 
2001.  It was also noted that the veteran was considered to 
have severe occupational and social impairment and expected 
to be in long-term treatment.  

The veteran's daughter reported in a June 2002 statement that 
there had been times in the past where the veteran left the 
house and would not be seen again for days.  She reported 
that he exhibited periods of violence and severe aggression.  
Since his diagnosis of PTSD, he had been placed in therapy 
and anger management as well as on several medications to 
control his illness.  

At a personal hearing in June 2002, the veteran and his wife 
testified in support of his claim.  His daily activities 
included mostly staying at home.  There was always some one 
there with him.  His wife said that he sometimes had violent 
outbursts and would load guns, break windows, and throw 
things.  He sometimes threatened to kill himself and others.  
Hearing [Hrg.] Transcript [Tr.] at 3.  She said that he 
fought her almost every day.  He was under constant treatment 
as he was seen once a week by a physician and took 4 to 5 
different medications.  Tr. at 4.  The veteran's wife also 
said that he only slept 2 to 3 hours at a time.  When he woke 
up, he would roam the house, checking the windows and doors 
constantly to make sure they were locked.  Tr. at 5.  He was 
paranoid and had no social life.  The veteran indicated that 
he could not bear to be around a group of people.  Tr. at 6.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  


Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (2001).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  



In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

In Fenderson, the United States Court of appeals for Veterans 
Claims (CAVC) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

In Meeks v West, 12 Vet. App. 352 (1999), the CAVC reaffirmed 
the staged ratings principle of Fenderson and specifically 
found that 38 U.S.C.A. § 5110 (West 1991) and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

As amended in 1996, all mental disorders, whether diagnosed 
as schizophrenia, PTSD or a combination of both disorders, 
are rated under the same criteria, the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9440.  38 
C.F.R. § 4.130 (as amended by 61 Fed. Reg. 52695-52702).  As 
amended, the regulation reads as follows for the 0, 10, 30, 
50, 70 and 100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]




Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]




Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, DC 9440 (as amended by 61 Fed. Reg. 52695-
52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF of 40 (actually the range of scores from 31 to 40) is 
for "[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work, child frequently beats up younger children, is 
defiant at home, and is failing at school).  "  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statements of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate his claim.  That is, he was 
provided with notice of the regulations pertaining to the 
disabilities at issue, a rationale of the denials, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as a VA examination report.  


The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In any 
event, any deficiencies which may exist in the duties to 
notify and to assist are inconsequential and would merely 
constitute harmless error as the Board has granted the 
benefit sought on appeal.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Initial Increased Rating

In the Board's view, the veteran's service-connected PTSD is 
productive of symptomatology which is consistent with the 
criteria provided for a 100 percent rating under DC 9411, as 
there is evidence that the impact of the veteran's PTSD has 
left him totally occupationally and socially impaired.  While 
there is some indication that his symptoms have decreased in 
severity with the taking of his medications, it is clear that 
since the initial diagnosis of PTSD they have been severe in 
degree.  Testimony and statements by the veteran's wife and 
daughter indicate that he requires constant supervision due 
to violent outbursts.  His wife stated that it was her belief 
that he was a danger to himself and others.  

In addition, his GAF score is currently at 35 which is 
indicative of some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, or school, or family relations, judgment, thinking, or 
mood.  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994), of the American Psychiatric 
Association (DSM-IV); 38 C.F.R. § 4.130.  The Board finds 
that this score, when considered in conjunction with the 
other evidence of record more nearly approximates the 
symptomatology consistent with a rating of 100 percent for 
PTSD.  The provisions of 38 C.F.R. § 4.7 have been utilized 
to resolve any doubt in the veteran's favor.

The Board concludes by noting that in evaluating the 
veteran's disability at issue herein, the Board has 
considered all the evidence of record, to include the SMRs 
and the records of postservice medical treatment and 
evaluations to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with the 
CAVC's decision in Fenderson, supra.  While the Board has 
assigned an increase in the assigned evaluation, it is noted 
that the effective date of the assigned evaluation is 
established in tandem with the effective date of service 
connection, and the question of staged ratings is not at 
issue.  The veteran is in receipt of one continuous total 
rating, thereby precluding a basis for assignment of staged 
ratings.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.114, Part 4, DC 7346; Fenderson, supra.  


ORDER

Entitlement to an initial 100 percent rating for PTSD is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

